Divito v Meegan (2017 NY Slip Op 08996)





Divito v Meegan


2017 NY Slip Op 08996


Decided on December 22, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, CARNI, CURRAN, AND TROUTMAN, JJ.


1336 CA 17-00055

[*1]STEPHEN T. DIVITO, PLAINTIFF-APPELLANT,
vSHANNON B. MEEGAN, DEFENDANT-RESPONDENT. (APPEAL NO. 2.) 


FRANK A. ALOI, ROCHESTER, FOR PLAINTIFF-APPELLANT. 
THE GLENNON LAW FIRM, P.C., ROCHESTER (PETER J. GLENNON OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Monroe County (Renee Forgensi Minarik, A.J.), entered August 4, 2016. The order, among other things, granted defendant's motion to dismiss the complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Divito v Meegan ([appeal No. 1] ___ AD3d ___ [Dec. 22, 2017]).
Entered: December 22, 2017
Mark W. Bennett
Clerk of the Court